                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARNA PAINTSIL ANNING,                             Case No. 19-cv-01686-KAW
                                   8                    Plaintiff,
                                                                                            ORDER DISCHARGING ORDER TO
                                   9              v.                                        SHOW CAUSE; GRANTING MOTION
                                                                                            TO DISMISS
                                  10     CAPITAL ONE AUTO FINANCE,
                                                                                            Re: Dkt. No. 9
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On February 8, 2019, Plaintiff Marna Paintsil Anning filed the instant case in small claims

                                  14   court, alleging a violation of the Fair Credit Reporting Act (“FCRA”). (Not. of Removal ¶ 2, Dkt.

                                  15   No. 1.) On April 1, 2019, Defendant Capital One Auto Finance removed the case to federal court.

                                  16   (Not. of Removal.) On April 8, 2019, Defendant moved to dismiss the case. (Def.’s Mot. to

                                  17   Dismiss, Dkt. No. 9.)

                                  18          Plaintiff’s opposition was due by April 22, 2019. After Plaintiff failed to file her

                                  19   opposition, the Court issued an order requiring Plaintiff to show cause why Defendant’s motion

                                  20   should not be granted as unopposed. (Dkt. No. 14 at 1.)

                                  21          On May 10, 2019, Plaintiff filed her opposition, conceding that her complaint was

                                  22   inadequate as she had filed her complaint in small claims court. (Plf.’s Opp’n at 2, 3, Dkt. No.

                                  23   17.) Plaintiff also filed a response to the order to show cause, explaining that she had not fully

                                  24   understood the Federal Rules of Civil Procedure and Civil Local Rules. (Anning Decl. ¶ 4, Dkt.

                                  25   No. 18.)

                                  26          Having reviewed the parties’ filings, the Court deems the matter suitable for disposition

                                  27   without hearing pursuant to Civil Local Rule 7-1(b) and vacates the June 6, 2019 hearing. The

                                  28   Court DISCHARGES the order to show cause and GRANTS Defendant’s motion to dismiss.
                                   1   Plaintiff alleges that Defendant violated FCRA by inaccurately reporting a negative payment.

                                   2   (Compl. ¶ 3a, Dkt. No. 1.) “To ensure that credit reports are accurate, the FCRA imposes duties

                                   3   on entities called ‘furnishers,’ which are the sources that provide credit information to credit

                                   4   reporting agencies.” Snyder v. Nationstar Mortg. LLC, Case No. 15-cv-3049-JSC, 2015 U.S. Dist.

                                   5   LEXIS 154680, at *8 (N.D. Cal. Nov. 13, 2015) (citing Gorman v. Wolpoff & Abramson, LLP,

                                   6   584 F.3d 1147, 1153-54 (9th Cir. 2009)). To allege a claim against a furnisher of inaccurate

                                   7   information, “a plaintiff must plead, with enough facts, that (1) the furnisher provided inaccurate

                                   8   information to a [consumer reporting agency (“CRA”)]; (2) a CRA notified the furnisher of the

                                   9   dispute; and (3) the furnisher failed to conduct a reasonable investigation into the accuracy of the

                                  10   disputed information.” Finley v. Capital One, 16-cv-1392-YGR, 2017 WL 2903141, at *2 (N.D.

                                  11   Cal. July 7, 2017) (citing Gorman, 584 F.3d at 1154-61).

                                  12          Here, as Plaintiff admits, Plaintiff has not met the federal pleading standards, which is
Northern District of California
 United States District Court




                                  13   understandable given that her claim was originally filed in small claims court. Amendment,

                                  14   however, is not futile, and Plaintiff is given leave to file an amended complaint by June 7, 2019.

                                  15   Plaintiff may wish to seek assistance from the Federal Pro Bono Project's Help Desk—a free

                                  16   service for pro se litigants—by calling (415) 782-8982. There, she can receive assistance from a

                                  17   licensed attorney. Plaintiff may also wish to consult the Court's manual for use by pro se litigants.

                                  18   This manual, and other free information is available online at:

                                  19   http://cand.uscourts.gov/proselitigants. Additionally, Plaintiff is advised that she may apply for e-

                                  20   filing. The requirements and registration instructions are available at:

                                  21   https://cand.uscourts.gov/ECF/proseregistration.

                                  22          IT IS SO ORDERED.

                                  23   Dated: May 15, 2019
                                                                                              __________________________________
                                  24                                                          KANDIS A. WESTMORE
                                  25                                                          United States Magistrate Judge

                                  26
                                  27

                                  28
                                                                                          2
